                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

CYNDY DOMSOHN,

     Plaintiff,

v.                                        Case No. 8:20-cv-2653-T-33CPT

IMPERIUM HEALTHCARE, INC.,

      Defendant.
______________________________________/

                         FLSA SCHEDULING ORDER

     Pursuant to Federal Rule of Civil Procedure 16, the Court finds

it necessary to implement a schedule tailored to meet the particular

circumstances of this case which is based on the Fair Labor Standards

Act (“FLSA”). Therefore, consistent with the just, speedy and

inexpensive administration of justice, Fed. R. Civ. P. 1, it is

     ORDERED that the provisions of Rule 26(a)(1) and Local Rule

3.05(c)(2)(B) and (d) concerning the initial disclosures and filing of

a Case Management Report are hereby waived in this case. Instead, the

parties shall comply with the following schedules:

     1.      No later than January 12, 2021, the parties shall serve

upon each other (but not file) copies of the following:

             (a)   Plaintiff: All documents in Plaintiff’s possession,

custody, or control that pertain to the unpaid wages claimed in the

Complaint.
           (b)   Defendant: All time sheets and payroll records in

Defendant’s possession, custody or control that pertain to work

performed by Plaintiff during the time period for which Plaintiff claims

unpaid wages.

     2.    No later than January 27, 2021, Plaintiff shall answer the

Court’s Interrogatories under oath or penalty of perjury, serve a copy

on Defendants, and file the answers with the Court entitled “Answers

to Court’s Interrogatories.”

     3.    No later than fifteen days after Plaintiff files Answers to

the Court’s Interrogatories, Defendants shall serve on Plaintiff and

file with the Court a Verified Summary of all hours worked by Plaintiff

during each relevant pay period, the rate of pay and wages paid,

including overtime pay, if any.

     4.    In collective actions, the exchange of documents as

referenced in Paragraph 1 shall occur with respect to opt-in Plaintiffs

who join the action prior to the dissemination of a court-approved opt-

in notice. Said exchange of documents shall occur within twenty-one

days of their filing of opt-in notices with this Court, and such opt-

in Plaintiffs shall thereafter file and serve their respective Answers

to the Court’s Interrogatories within an additional twenty-one days.




                                   2
     5.    Until further order of this Court, all discovery in this

case is STAYED, except as provided in this Order.

     6.    This case is referred to mediation. The Court appoints Mark

A. Hanley, of Bradley Arant Boult Cummings, LLP, 100 South Ashley Drive,

Suite 1300, Tampa, Florida 33602, (813)-229-3333, as mediator.

     7.    Scheduling Mediation: The mediation conference shall be

conducted on or before February 26, 2021. However, the parties are not

permitted to mediate until the information exchange outlined in this

Order, including answers to interrogatories and Verified Summary, has

been completed.

     8.    Rescheduling    Mediation:   If   the    mediation   date   is

approaching, and the parties realize they will not be able to complete

the document and information exchange called for herein, the parties

are directed to file a motion to reschedule the mediation. In any event,

once the mediation has been scheduled, the parties may not unilaterally

reschedule the mediation conference—a motion must be filed, and leave

of Court obtained, if they seek to reschedule the mediation. In the

motion to reschedule, counsel must include the proposed date of

rescheduling; the Court reserves the right to deny any motion that

seeks to reschedule the mediation conference for a date beyond the

deadline set in Paragraph 7. If the Court authorizes the parties to


                                   3
reschedule the mediation conference, the parties may still be required

to pay the mediator’s cancellation fee. Thus, the parties are strongly

encouraged to promptly exchange documents and information as required

herein, and to diligently adhere to all deadlines to avoid unnecessary

expense.

     9.    Cancelling Mediation: Once the mediation conference is set,

neither party may cancel the mediation without first obtaining leave

of Court, even if the parties have reached a settlement.

     10.   Designation and Responsibility of Lead Counsel: C. Ryan

Morgan, Esq., is designated as lead counsel and shall consult both the

mediator and other counsel to coordinate the date and time of the

mediation. By January 11, 2021, Lead Counsel shall file a Notice of

Mediation giving the agreed date and time of mediation. Once scheduled,

the agreed date for the mediation conference shall operate as the

mediation deadline in lieu of the date set forth in Paragraph 7.

Extension of the mediation deadline requires leave of Court. Before

moving for an extension of the mediation deadline, the movant shall

consult with both the mediator and opposing counsel to determine an

agreed date and time for the mediation, if rescheduled. In accord with

Local Rule 3.01(g), a motion for an extension of the mediation deadline

shall include, along with the proposed mediation date and time, a


                                  4
statement certifying that the movant has conferred with opposing

counsel and stating whether counsel agree on the resolution of the

motion. Because the Court expects diligence and good faith from the

parties, a motion for extension of the mediation deadline is

increasingly disfavored as the mediation deadline approaches.

       11.   General Rules Governing the Mediation: Although mediation

is defined in greater detail in Chapter Nine of the Local Rules, the

following additional guidelines are imposed upon the mediation:

             (a)   Not later than five working days prior to the

scheduled mediation conference, each party shall email directly to the

mediator the documents described in Paragraphs 1 through 3.

             (b)   Authority of the Mediator: The mediator shall have

the authority to consult and conduct conferences and private caucuses

with    counsel,   individual   parties,   corporate   and    municipal

representatives and claims professionals, to suggest alternatives,

analyze issues, question perceptions, stimulate negotiations, and keep

order. The mediation shall continue until adjourned by the mediator.

No participant may compel the early conclusion of a mediation because

of travel plans or other engagements. Only the mediator may declare an

impasse or end the mediation. In order to coordinate the mediation




                                   5
conference, the mediator may set an abbreviated scheduling conference

prior to the scheduled mediation.

            (c)   Authority to Declare Impasse: Although the average

mediation usually takes between 3-5 hours, participants shall be

prepared to remain until the mediator declares an impasse.

            (d)   Attendance: The Court directs that all counsel,

parties, corporate representatives, and any other required claims

professionals shall be present at the mediation conference with full

authority to negotiate a settlement.

     12.    Compensation of the Mediator: The mediator shall be

compensated at the mediator’s prevailing hourly rate, which, unless

otherwise agreed by counsel, shall be borne equally by all parties and

payable immediately upon the conclusion of mediation. The parties shall

comply with any reasonable cancellation policy established by the

mediator.

     13.    Results of Mediation: Lead Counsel must file a notice

informing the Court of the results of the mediation conference within

twenty-four hours from the conclusion of the mediation conference.

     14.    Case Management Report and Additional Information: In the

event mediation does not result in settlement of this action, the

parties must conduct a case management meeting immediately after the


                                    6
mediation conference, during which the parties shall jointly prepare

the attached fast-track case management report. The parties shall file

the completed fast-track case management report within twenty-four

hours of the conclusion of the mediation conference. In addition, the

parties shall file a separate notice also within twenty-four hours of

the conclusion of the mediation conference informing the Court of the

legal issues they believe will need to be resolved at the summary

judgment stage and/or the factual matters they believe will be at

issue during trial.

     15.   Case Management Hearing: After review of the parties’ fast-

track case management report, the Court will determine if a Case

Management Hearing is required. If a Case Management Hearing is

necessitated, the Court will conduct such hearing approximately one

week after the parties’ mediation conference. The Court will enter a

notice indicating the date and time of the hearing. Counsel are advised

that this case will be set for trial approximately 90-120 days after

the mediation conference. At the Case Management Hearing, this Court

will address any scheduling conflicts the parties may have.

     16.   If the parties are able to agree on settlement in this case,

they are directed to immediately notify the Court, to submit the terms

of the resolution of this case, and to file a Motion for Court Approval


                                  7
of the Settlement within ten days from the date of the Notice of

Settlement.

     17.      In the event that no settlement is reached pursuant to these

procedures, and this Court later grants a motion permitting notice to

be sent to similarly situated individuals advising them of their right

to opt-in to this action, the limitations period for any person

receiving notice shall be tolled during the period from the date of

this Order until the parties file a Case Management Report lifting the

stay on these proceedings.

     18.      Should the parties settle this dispute at any later time,

they shall immediately advise the Court as required by Local Rule

3.08(a) and promptly submit a Motion for Court Approval of the

Settlement containing the terms of the settlement.

     19.      The parties may consent to the jurisdiction of the United

States Magistrate Judge assigned to this case.

     20.      Absent compelling circumstances and leave of Court, Lead

Counsel must appear in person at the Case Management Hearing. Lead

Counsel must be prepared to discuss the claims and defenses as well as

any unique aspects of the case with the Court. This hearing is an

investment of the Court’s time and presents an opportunity for counsel




                                     8
to meet the judge presiding over their case, as well as present any

issues that should be called to the Court’s attention.

     21.   Due to the volume of cases based on the FLSA, the Court

expects strict adherence to these deadlines. Exceptions will be granted

only for compelling reasons. Failure to comply may result in the

imposition of sanctions, including but not limited to the dismissal of

the case and the striking of pleadings. However, either party, for good

cause shown, may move to alter this schedule should circumstances

warrant.

     DONE and ORDERED in Chambers in Tampa, Florida, this 17th day of

December, 2020.




Attachments:
Court’s Interrogatories to Plaintiff
Magistrate Judge Consent Form
FLSA Fast-Track Case Management Report




                                  9
           COURT’S INTERROGATORIES TO PLAINTIFF

1.   During what period of time were you employed by the
Defendant?

2.   Who was your immediate supervisor?

3.   Did you have a regularly scheduled work period? If so,
specify.

4.   What was your title or position? Briefly describe your
job duties.

5.   What was your regular rate of pay?

6.   What is the nature of your claim (check all that
apply)?

     _____ Off the clock work (Defendant failed to record,
or prohibited you from recording, all of your working
time);

     _____ Misclassification (Defendant mistakenly
classified you as exempt from over-time);

     _____ Miscalculation (Defendant failed to correctly
calculate your compensation);

     _____ Other (please describe):______________________.

7.   Provide an accounting of your claim, including:

         (a) dates worked;

         (b) regular hours worked;

         (c) over-time hours worked;

         (d) pay received versus pay claimed; and

         (e) total amount claimed


                             10
8.   If you have brought this case as a collective action:

          (a) Describe the class of employees you seek to
include in this action.

          (b) Has an opt-in notice been filed for every
potential opt-in Plaintiff who has identified himself or
herself as a person who wishes to join this action?

9.   Specify all attorney’s fees and costs incurred to
date. With respect to attorney’s fees, provide the hourly
rate(s) sought and the number of hours expended by each
person who has billed time to this case.

10. When did you (or your attorney) first complain to your
employer about alleged violations of the FLSA?

11. Was this complaint written or oral? (If a written
complaint, please attach a copy).

12. What was your employer’s response? (If a written
response, please attach a copy).


                           _________________________________
                              (Plaintiff’s Signature)
STATE OF FLORIDA
COUNTY OF __________________


     BEFORE ME, the undersigned authority, on this day,
personally appeared ________________________________, who
being first duly sworn, and ____ who is personally known to
me or ____ who produced _________ as identification,
deposes and says that he/she has read the foregoing Answers
to Interrogatories, knows the contents of same, and to the
best of his/her knowledge and belief, the same are true and
correct.

     SWORN TO AND SUBSCRIBED before me on this _______ day
of_______, 20___.


                               11
                                NOTARY PUBLIC


                           ______________________________
               Signature of Person Taking Acknowledgment

Notary Stamp              Print Name:
                               Title: Notary Public
                               Serial No. (if any):
                               Commission Expires:




                         12
AO 85 (Rev. locally 5/99) Notice, Consent, and Order of Reference B Exercise of Jurisdiction by a United States Magistrate Judge

                                                  UNITED STATES DISTRICT COURT
                                                       Middle District of Florida

_____________________________________,

Plaintiff(s)

v.                                                                                Case Number: ____________________________

_____________________________________,

Defendant(s)

         NOTICE OF AVAILABILITY OF A UNITED STATES MAGISTRATE JUDGE TO EXERCISE JURISDICTION

       In accordance with the provisions of 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73, you are hereby notified that a United States
Magistrate Judge of this District Court is available to conduct any or all proceedings in this case, including a jury or bench trial, and to
order the entry of a final judgment. Exercise of this jurisdiction by a Magistrate Judge is, however, permitted only if all parties voluntarily
consent, as evidenced by execution of the Consent portion hereof, all together on this form, to the exercise of jurisdiction by a United
States Magistrate Judge.

      You may, without adverse substantive consequences, withhold your consent; but this will prevent the Court's jurisdiction from being
exercised by a Magistrate Judge. If any party withholds consent, the identity of the parties consenting or withholding consent will not be
communicated to any Magistrate Judge or to the District Judge to whom the case has been assigned.

      Appeal from a judgment entered by a Magistrate Judge shall be taken directly to the United States Court of Appeals for the Eleventh
Circuit, in the same manner as an appeal from any other judgment of this District Court.

               CONSENT TO THE EXERCISE OF JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE

     In accordance with the provisions of 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73, the parties in this case hereby voluntarily consent to
have a United States Magistrate Judge conduct any and all further proceedings in the case, including the trial; order the entry of a final
judgment; and conduct all post-judgment proceedings, as necessary.

Signatures                                       Parties Represented                                                     Date Signed
____________________________             ____________________________________________                            ____________________

____________________________             ____________________________________________                            ____________________

____________________________             ____________________________________________                            ____________________

                                                         ORDER OF REFERENCE

IT IS HEREBY ORDERED that this case be referred to Honorable, __________________________________, United States
Magistrate Judge, for all further proceedings and the entry of judgment in accordance with 28 U.S.C. § 636(c), Fed. R. Civ. P. 73,
and the foregoing consent of the parties.

_____________________                              ________________________________________________________________
Date                                               VIRGINIA M. HERNANDEZ COVINGTON, United States District Judge

NOTE: RETURN THIS FORM TO CLERK OF COURT ONLY IF ALL PARTIES HAVE SIGNED ON
THIS FORM CONSENTING TO EXERCISE OF JURISDICTION BY A MAGISTRATE JUDGE.



                                                                      13
                                                     United States District Court
                                                      Middle District of Florida
                                                          Tampa Division

                  Plaintiff(s),

       v.                                                                  Case No.

              Defendant(s).
       ______________________________________________/

                                                      CASE MANAGEMENT REPORT
                                                 TO BE USED FOR THE FOLLOWING CASES:
                                                  FAIR LABOR STANDARDS ACT (FLSA);
                                           TITLE III AMERICANS WITH DISABILITIES ACT (ADA);
                                           FAIR DEBT COLLECTION PRACTICES ACT (FDCPA);
                                           TELEPHONE CONSUMER PROTECTION ACT (TCPA);
                                       FLORIDA CONSUMER COLLECTION PRACTICES ACT (FCCPA);
                                       REAL ESTATE SETTLEMENT PROCEDURES ACT (RESPA); AND
                                                  FAIR CREDIT REPORTING ACT (FCRA).

                  The parties have agreed on the following dates and discovery plan pursuant to Fed. R. Civ. P. 26(f)

       and Local Rule 3.05(c):

                                           DEADLINE OR EVENT
                                                                                                                     AGREED DATE
Certificate of Interested Persons and Corporate Disclosure Statement

Mandatory Initial Disclosures

Discovery Deadline

Dispositive Motions

Meeting In Person to Prepare Joint Final Pretrial Statement

Joint Final Pretrial Statement
[Including a Single Set of Jointly-Proposed Jury Instructions and Verdict Form, Voir Dire Questions, Witness
Lists, & Exhibit Lists with Objections on Approved Form (to be e-mailed in Word format to
chambers_flmd_covington@flmd.uscourts.gov)]
Final Pretrial Conference
[The Court will set a date]
Trial Term Begins
[Trial term must be 5 weeks after dispositive motions deadline (unless filing of such motions is waived); district
judge trial terms begin on the first Monday of each month; trials before magistrate judges will be set on a date
certain after consultation with the parties]
[90-120 days after mediation conference]
Estimated Length of Trial
[Number of trial days]

Jury / Non-Jury



                                                                    14
